Tom, J.P.
(dissenting). This case brings up for review the question whether plaintiff, employed by the City of New York, who was injured at a construction site while visually monitoring construction work being performed by contractors hired by the City, was, as a matter of law, within the class of workers that Labor Law § 240 (1) was intended to protect and on whose behalf strict liability is imposed.
The job site was a three-story brownstone building, owned by New York City, that had been gutted and was being converted into six residential units. The City, which engaged in no construction work of its own at the site, contracted out demolition and reconstruction work to defendant Epos, which subcontracted to defendant Innovated Concepts for construction work and to defendant Classic Electric for electrical work. The injury occurred in May 1994 when plaintiff fell through loose planking on the first floor near the building entrance.
Plaintiff was not a construction worker, nor did he work for the contractor or subcontractors on this job. In fact, he had no role that advanced the construction work. Rather, he was employed by New York City as a superintendent of construction solely to ascertain that the contractors were performing construction work pursuant to specifications in the contract with the City. His position was administrative, although performing his administrative obligations required site visits and inspections. His responsibilities were limited to observation and record-keeping.
The building required total gutting. Floor joists were exposed and required plywooding, walls required sheetrocking, and plumbing and electrical fixtures had to be installed. On *10the day of the accident, plaintiff expected to check the work being performed on the upper floors, which were accessible by stairway. The accident occurred on the first floor near the front entrance of the building. Plaintiff testified that where he first entered the building, various pieces of plywood of various shapes and sizes were strewn over the joists. Immediately upon passing through the front entrance, plaintiff fell partially through an opening on the first floor on apparently unsecured plywood, and became trapped between two floor joists. He was later helped out of the hole by an employee of Innovated.
Plaintiff moved for partial summary judgment on the issue of liability with respect to his Labor Law § 240 (1) claim. Defendant Epos cross-moved for summary judgment dismissing, inter alia, this claim. Codefendants argued in opposition to plaintiffs summary judgment motion that this accident was not the type contemplated by the statute, that plaintiff was not a member of the protected class, and that insofar as he was the only witness to the accident, there were triable issues as to his credibility.
Supreme Court granted summary judgment to defendants on the Labor Law § 240 (1) claim on two grounds. The court, construing the statutory list of activities literally, found that plaintiff was not performing the requisite activities. Rather, he was just inspecting the premises. Second, the court found that plaintiff was not within the class of persons entitled to the protections of Labor Law § 240 (1).
I agree that plaintiff was not within the protected class. In order to come within the ambit of Labor Law § 240 (1), a plaintiff must have been employed in the type of work involving differences in elevation as prescribed by the statute. Labor Law § 240 (1) clearly provides that all contractors and owners and their agents:
“in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure [are to] furnish or erect, or cause to be furnished or erected for the performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes, and other devices which shall be so constructed, placed and operated as to give proper protection to a person so employed” (emphasis added).
At the time of the accident, plaintiff was not a worker “so employed” to perform any of the enumerated activities covered *11by the statute, i.e., erecting, repairing or altering the structure. It is undisputed that plaintiff was employed by the City and not the contractors, and that his job was to monitor the construction jobs to ensure contract compliance at several locations. He did this by comparing the specifications in blueprints to the actual work being performed; checking which contractors and employees were working at the job site and what they were doing; and preparing periodic progress reports of the work performed. Plaintiff specifically testified that his responsibilities did not include inspections for safety violations, in which regard he had no authority. He was clear that he was only responsible for ascertaining progress, and was not responsible for any construction work or other aspects of the construction job. He brought no tools to the job site, except perhaps a measuring tape and flashlight. The majority urges that we accept a broad, general rule that all workers employed “on the job” are covered — a generalization that I believe to be flawed in that it is too broad to be useful. However, even on those terms, plaintiff was not employed on the construction job. He was employed at a different job — a City inspector— performing different tasks — measuring progress against the contract.
Plaintiff’s job was similar to that of the plaintiff in Martinez v City of New York (93 NY2d 322), which is controlling, some factual nuances notwithstanding. The plaintiff in Martinez was an asbestos inspector, employed by an independent contractor performing an inspection in a City-owned building. That plaintiff was hired only for inspection duties, and was to have no participation in the abatement work, in the event any was required. His duties required him to visually inspect particular locations, identify and measure areas where asbestos was located, and maintain records. He had responsibilities for several locations. At the time of his injury, he was measuring an insulation-covered pipe which ran from the ceiling to the top of a large closet about eight or nine feet tall. In order to reach the pipe, the plaintiff moved a desk against the closet, climbed on top of the desk, and then tried to hoist himself higher by grabbing the top of the closet. That was when he fell. Although he was a “worker,” and in that sense was working at his job site, and fell from a height while performing his duties, nevertheless he was not within the class of workers whom Labor Law § 240 (1) was intended to protect. Judge Ciparick, writing for the unanimous Court of Appeals, declined to strain the statutory language to reach workers whom the Legislature had not intended to include within the statutory ambit.
*12Although in Martinez the asbestos abatement work had not yet commenced at the time of the plaintiffs injury, the majority’s reliance on this fact is misplaced. Rather, the distinction between that plaintiffs investigatory duties and the asbestos abatement duties rendered that fact immaterial. By application of that logic, whether or not construction work was ongoing in the location of present plaintiffs own work is not a critical factor. Plaintiff’s inspection duties as a City employee would remain the same regardless of whether construction work was or was not in progress at any particular time. In the event that any doubt remains regarding the fundamental distinction in the present case between construction work, and plaintiffs inspection duties at the instant work site, Judge Ciparick concluded Martinez by explicitly rejecting that aspect of the analysis employed by the majority opinion in the Appellate Division (Martinez v City of New York, 252 AD2d 545, 546) which reasoned that plaintiff’s work fell outside the ambit of Labor Law § 240 (1) because it was clearly not integral to the job of removing asbestos (id.). Such a nonstatutory standard, she made clear, “improperly enlarges the reach of the statute beyond its clear terms” (Martinez, 93 NY2d at 326).
In rejecting the “integral and necessary part” of a larger project analysis, Judge Ciparick held that “plaintiff was ‘not a person “employed” to carry out the repairs as that term is used’ in section 240 (1)” (id., quoting Gibson v Worthington Div. of McGraw-Edison Co., 78 NY2d 1108, 1109). We recently followed the Court of Appeals’ Martinez reasoning in Hargobin v K.A.F.C.I. Corp. (282 AD2d 31, 35). In Hargobin, we said, “[t]he most recent test, with regard to alteration work, requires that the worker activity invoking statutory coverage directly contribute toward [emphasis added] ‘a significant physical change to the configuration or composition of the building or structure’ (Joblon v Solow, 91 NY2d 457, 465 [emphasis in original])” (Hargobin, 282 AD2d at 35; see also Adams v Pfizer, Inc., 293 AD2d 291; Petermann v Ampal Realty Corp., 288 AD2d 54, 55). The present plaintiffs inspection duties as a City employee do not meet that standard. The majority reads Martinez as finding the timing of the respective jobs in that case, rather than that plaintiff’s task, as being dispositive. The Court of Appeals’ decision does not support our majority’s implication that if the Martinez plaintiff was hired to monitor the asbestos abatement work rather than check for presence of asbestos before the work began, he would have been covered. In the case before us, plaintiff was not part of the construction *13crew. His task was, at best, necessary and integral to the construction project, and that very standard has now been rejected. As such, the element of time is simply irrelevant to the analysis in this case.
Furthermore, this conclusion comports with other case law that recognized the fundamental distinction between inspection work, even if at a construction site, when the plaintiff himself does not undertake construction, and the sort of construction/demolition/repair work that the statute was clearly intended to reach. In Gibson (supra), the plaintiff was an engineer retained to inspect the defendant’s damaged roof so as to provide repair estimates. During the inspection, he fell through the roof. I also disagree with the majority’s analysis of Gibson. Insofar as the plaintiff’s employer had not been hired to perform any construction work on the premises, the plaintiff was not “employed” to carry out repairs, and as such was not within the class of workers protected by Labor Law § 240 (1). It was not relevant to the analysis that the employer was interested in bidding on the roof repairs; the plaintiff, a consultant, remained only an inspector. The present facts similar to those of Gibson lead to the same result, though not by way of the majority’s analysis.
A line of Second Department cases also illustrates the point. A plaintiff who fell while inspecting whether air conditioning units were operational was only performing visual inspection duties and as such was not within the protected class (Lundquist v Ditmas Realty Co., 230 AD2d 830). Similarly, a worker employed by a heating contractor who, in preparing an estimate for repair work, was engaged in measuring heating ducts when he fell, also was not engaged in “the erection * * * repairing * * * ” within the meaning of the statute (Karaktin v Gordon Hillside Corp., 143 AD2d 637).
In conclusion, plaintiff, whose duties on behalf of the City entailed monitoring progress at the job site, did not fall within the class of workers covered by Labor Law § 240 (1), as he was not performing any of the enumerated activities provided in the statute.
Accordingly, I dissent.
Mazzarelli and Andrias, JJ., concur with Ellerin, J.; Tom, J.P., and Marlow, J., dissent in a separate opinion by Tom, J.P.
Order, Supreme Court, Bronx County, entered September 21, 2000, reversed, on the law, without costs, plaintiffs’ motion *14for partial summary judgment on the issue of liability on their Labor Law § 240 (1) claim granted, defendant Epos Contracting Corporation’s cross motion for summary judgment denied and the matter remanded for further proceedings.